Detailed Action
Election/Restrictions
Applicant's election with traverse of Group I Claims 1 - 13 in the reply filed on 21 July 2021 is acknowledged. The traversal is on the technical grounds established in the application’s specification (applicant arguments / remarks pages 6 and 8). The traversal is also on grounds that the prior art does not resolve the aforementioned technical issues (applicant arguments / remarks bottom of page 6 – 7). This is not found persuasive because problems with the prior art identified in the specification are not structurally limiting in the current apparatus claim language and the specification language needs to be translated into the claims to have weight.
The requirement is still deemed proper and is therefore made FINAL.

Claim Objections
Claim 10 is objected to because of the following informalities:  
To enhance the clarity, claim 10’s last lines should be amended to “such that the fluorinated polymer can’t be removed and securing portions assist in stabilizing the agitator blades.” 
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are: 
Claims 1 & 10 are considered invoking a means plus function since the generic placeholder “securing portions” is not modified by sufficient structure. The specification teaches “lugs, opposing grooves or holes” as sufficient structure on pages 5 and 6. This structure will be interpreted into the prior art rejection sections.
Claims 2 – 9 and 13 depend on Claim 1 and also invoke 112f as they do NOT provide sufficient structure.
Claim 11 depends on claim 10 but does not invoke 112f as it provides structure in its claim language.
Claim 12 depends on claim 11 and does not invoke 112f due to claim 11’s structure.


If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation "the rotating portion" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claims 2 – 13 are also rejected for their dependence on Claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 – 7, 10, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Vanhamel et al. (U.S. Patent Publication No. 2009/0323466 A1 hereinafter Vanhamel).

Regarding Claim 1, Vanhamel teaches a mixing agitator (figure 5a: mixing paddle 510) that is the rotating portion of a mixer (figure 11b: the paddle has a rotational path) having blades (figure 5a: the bottom corners of paddle 510) that cause mixing turbulence (intended use: that cause mixing turbulence is considered intended use as mixing turbulence is a function of spin speed and material being worked upon) which blades comprise fluorinated polymer (figure 5c: when paddle 510 is in sealed sleeve 140, the sleeved paddle then comprises an outer shell of fluoropolymer {[0060]: “sleeve may be manufactured from any suitable material … glass … polytetrafluoroethylene (PTFE) and polyfluoroalkoxy (PFA) … and combination or mixtures thereof.”}), said mixing agitator further comprising a glass coated metal hub radially symmetrical about a central axis ([0060]: “sleeve may be manufactured from any suitable material … glass …” & [0083]: “The paddle type device, support rod or shaft, and couple guide are preferably rigid … may be formed from any material … metals …” & figure 5a: mixing paddle 510 is radially symmetrical about a central axis & figure 5a: distal end 532’s connection point to paddle 510 is considered a reading on hub); wherein said hub is partially embedded within the fluorinated polymer and the fluorinated polymer is secured to the hub by securing portions, 112f: lugs, opposing grooves or holes, or structural equivalents thereof, of the hub ([0060]: “sleeve may be manufactured from any suitable material … glass … polytetrafluoroethylene (PTFE) and polyfluoroalkoxy (PFA) … and combination or mixtures thereof.” & figure 5a: the shape of rod 530, distal end 532, and paddle 510 secures the sleeve 140 to it and the shape is considered a structural equivalent of a securing portion), said fluorinated polymer extending beyond said hub and forms said agitator blades (figure 5a: sleeve 140 also forms around the wide part of mixing paddle 510 and is considered a reading on forms agitator blades), said hub having a centrally located receiving portion about the central axis for receiving a drive shaft for rotating the agitator (figure 5a: the shaft 530 and mixing paddle 510 meet at centrally located position about the central axis & rotating the agitator is considered intended use).
Figure 5a of Vanhamel is silent on blades have sufficient strength to withstand mixing forces when rotated in a fluid other than gas.
Figure 18 of Vanhamel teaches blades have sufficient strength to withstand mixing forces when rotated in a fluid other than gas (read in the light of the instant specification [page 2] sufficient strength means material made of steel & [0137]: “Another embodiment … mixing element includes a paddle and a shaft … preferred materials of construction include … stainless steel”).
It would have been obvious to one skilled in the art before the effective filing date to modify the materials of construction of figure 5a of Vanhamel with the blades have sufficient strength being made of steel of figure 18 of Vanhamel in order to impart advantages such as high strength, reusability, and paddle shaft coupling difficulties (Vanhamel [0137]).

Regarding Claim 2, Vanhamel teaches a mixing agitator (figure 5a: mixing paddle 510) of claim 1; wherein the fluorinated polymer is polytetrafluoroethylene (PTFE) ([0060]: “sleeve may be manufactured from any suitable material … glass … polytetrafluoroethylene (PTFE) and polyfluoroalkoxy (PFA) … and combination or mixtures thereof.”).  

Regarding Claim 3, modified Vanhamel teaches the mixing agitator (figure 5a: mixing paddle 510) of claim 2; wherein figure 18 of Vanhamel further teaches the metal is steel or an iron alloy ([0137]: “Another embodiment … mixing element includes a paddle and a shaft … preferred materials of construction include … stainless steel”).

Regarding Claim 4, Vanhamel teaches a mixing agitator (figure 5a: mixing paddle 510) claim 2.
Figure 5a of Vanhamel is silent on wherein the metal is an alloy of titanium, vanadium, chromium, nickel, iron, zirconium or mixtures thereof.  
Figure 18 of Vanhamel teaches the metal is an alloy of titanium, vanadium, chromium, nickel, iron, zirconium or mixtures thereof ([0137]: “Another embodiment … mixing element includes a paddle 
It would have been obvious to one skilled in the art before the effective filing date to modify the materials of construction of figure 5a of Vanhamel with the metal is an alloy of titanium, vanadium, chromium, nickel, iron, zirconium or mixtures thereof of figure 18 of Vanhamel in order to impart advantages such as high strength, reusability, and paddle shaft coupling difficulties (Vanhamel [0137]).

Regarding Claim 5, Vanhamel teaches a mixing agitator (figure 5a: mixing paddle 510) claim 1; wherein the fluorinated polymer comprises embedded reinforcement ([0060]: “sleeve may be manufactured from any suitable material … fiberglass, glass … polytetrafluoroethylene (PTFE) and polyfluoroalkoxy (PFA) … and combination or mixtures thereof.” The fiberglass ingredient in the mixture is considered a reading on embedded reinforcement).  

Regarding Claim 6, Vanhamel teaches a mixing agitator (figure 5a: mixing paddle 510) of claim 5; wherein the reinforcement comprises embedded carbon, glass, metal, or ceramic ([0060]: “sleeve may be manufactured from any suitable material … metals, alloys, fiberglass, glass … polytetrafluoroethylene (PTFE) and polyfluoroalkoxy (PFA) … and combination or mixtures thereof.” The metals, alloys, and fiberglass ingredients in the mixture are considered a reading on embedded reinforcement). 
  
Regarding Claim 7, Vanhamel teaches a mixing agitator (figure 5a: mixing paddle 510) of claim 6 where the reinforcement comprises embedded carbon fiber, glass fiber or metal fiber ([0060]: “sleeve may be manufactured from any suitable material … fiberglass, glass … polytetrafluoroethylene (PTFE) and polyfluoroalkoxy (PFA) … and combination or mixtures thereof.” The fiberglass ingredient in the mixture is considered a reading on embedded reinforcement).  

Regarding Claim 10, Vanhamel teaches the mixing agitator (figure 5a: mixing paddle 510) of claim 1; wherein the hub (figure 5a: connection point between distal end 532 and paddle 510) comprises securing portions surrounded by the fluorinated polymer ([0060]: “sleeve may be manufactured from any suitable material … glass … polytetrafluoroethylene (PTFE) and polyfluoroalkoxy (PFA) … and combination or mixtures thereof.” & figure 5a: the shape of rod 530, distal end 532, and paddle 510 secures the sleeve 140 to it and the shape is considered a reading on securing portions). 
Figure 5 of Vanhamel is silent on the hub comprises securing portions, 112f: lugs, opposing grooves or holes, or structural equivalents thereof, such that the fluorinated polymer can't be removed and assist in stabilizing the agitator blades.
Figure 16d of Vanhamel teaches on the hub comprises securing portions, 112f: lugs, opposing grooves or holes, or structural equivalents thereof, such that the fluorinated polymer can't be removed and assist in stabilizing the agitator blades (figure 16d: welded joint 1417 & [0045]: “… welding the distal end {[0082]: “distal end farthest from the upper wall of mixing tank”} of the sleeve to seal the mixing paddle within the sleeve.”).
It would have been obvious to one skilled in the art before the effective filing date to modify the sleeve seal about the mixing paddle of figure 5a of Vanhamel with the fluoropolymer is fused about the hub such that the fluorinated polymer can't be removed of figure 16d of Vanhamel in order to better adhere the mixing sleeve to the mixing paddle during operational use.

Regarding Claim 13, Vanhamel teaches a mixing agitator (figure 5a: mixing paddle 510) of claim 1; wherein the fluoropolymer is embedded at least a portion thereof the hub ([0060]: “sleeve may be manufactured from any suitable material … glass … polytetrafluoroethylene (PTFE) and polyfluoroalkoxy embedded at least a portion thereof as a fluoropolymer sleeve / coating does envelope the hub).
Figure 5a of Vanhamel is silent on the fluoropolymer is fused about the hub
Figure 16d of Vanhamel teaches on the fluoropolymer is fused about the hub ([0045]: “… welding the distal end {[0082]: “distal end farthest from the upper wall of mixing tank”]} of the sleeve to seal the mixing paddle within the sleeve.” Welding is considered a reading on fusing and sealing the mixing paddle within the sleeve via welding is considered a BRI reading on fluoropolymer is fused about the hub).
It would have been obvious to one skilled in the art before the effective filing date to modify the sleeve seal about the mixing paddle of figure 5a of Vanhamel with the fluoropolymer is fused about the hub of figure 16d of Vanhamel in order to better adhere the mixing sleeve to the mixing paddle during operational use.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Vanhamel et al. (U.S. Patent Publication No. 2009/0323466 A1 hereinafter Vanhamel) in view of Baron et al. (U.S. Patent Publication No. 2003/0229167 A1 hereinafter Baron).

Regarding Claim 8, Vanhamel teaches a mixing agitator (figure 5a: mixing paddle 510) of claim 7.
Vanhamel is silent on wherein the embedded fiber is steel fiber.  
Baron teaches the embedded fiber is steel fiber ([0066]: “PTFE pellets … contain one or more fillers … stainless steel fiber”).
Vanhamel and Baron are analogous in the art of mixing PTFE and other fibrous materials and using that mixture in molded articles. It would have been obvious to one skilled in the art before the .

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Vanhamel et al. (U.S. Patent Publication No. 2009/0323466 A1 hereinafter Vanhamel) in view of Levi (U.S. Patent No. 2,711,306 hereinafter Levi).

Regarding Claim 9, Vanhamel teaches a mixing agitator (figure 5a: mixing paddle 510) of claim 1.
Vanhamel is silent on wherein the receiving portion is a hole having a ground glass sidewall.  
Levi teaches the receiving portion is a hole having a ground glass sidewall (figure 1: shaft 26 is secured to the vessel via ground glass stopper 12, stopper 12 mates with neck 24 [a hole] of the vessel).
Vanhamel and Levi are analogous in the field of shafted mixers driven from above and usable at a laboratory scale. It would have been obvious to one skilled in the art before the effective filing date to modify the receiving portion of the shaft / paddle junction of Vanhamel with the receiving portion is a hole having a ground glass sidewall of Levi in order to provide tightness of fit at the mating surface (Levi C2 L34 – 36).

Allowable Subject Matter
Claims 11 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims in addition to overcoming the 35 U.S.C. 112 (b) rejection of the claims.

	JPH071003564A teaches a shaft and stirrer assembly that is enamel coated to enhance corrosion resistance. Safety wedges are used to further stabilize the stirrer to the shaft. Regarding Claim 11, JPH071003564A is silent on the safety wedges comprising fluorinated polymer and it is not obvious to one with ordinary skill in the art on how to modify U.S. 2009/0323466 A1 to Vanhamel with this reference.

Response to Arguments
	Per applicant’s arguments, filed 25 September 2021, the 112a rejections are withdrawn.
Any mention of “112f” in the prior art rejection sections refers to incorporating structure from the original disclosure in a means + function invocation. 
Applicant's arguments filed 25 September 2021 have been fully considered but they are not persuasive. 
Applicant argues that Vanhamel does not anticipate Claim 1 as Vanhamel’s sleeve does not read on “embedding” or “coating”. By a broadest reasonable interpretation, the sleeve of Vanhamel reads on embedding and coating the mixing paddle, distal end, and rod of Vanhamel (figure 5a) as it is an outside layer that directly envelopes the aforementioned equipment.
Applicant argues the sleeve of Vanhamel lacks attachment to the agitator, there is no “embedment by the sleeve”. Applicant’s attention is directed to figure 16d’s welded joint 1417 and [0045]: “… welding the distal end {[0082]: “distal end farthest from the upper wall of mixing tank”} of the sleeve to seal the mixing paddle within the sleeve.” This teaching confirms the permanent attachment of the sleeve to the agitator.
Applicant’s arguments with respect to Claim 10 has been considered, and Claim 10’s rejection has been updated.
Applicant’s arguments with respect to Claim 8 has been considered but is not persuasive as the analogy between Vanhamel and Baron is solid as they both are in the art of mixing PTFE and other 
Applicant argues that Vanhamel does not teach how to “keep the corrosion resistance and strength advantages of glass coated agitators, while addressing any of their above disadvantages, let alone all of them.” This argument is not persuasive as it needs to be incorporated into the claims to have weight.
Applicant’s arguments, filed 25 September 2021, with respect to Claims 11 and 12 have been fully considered and are persuasive.  The 103 rejections of Claims 11 and 12 have been withdrawn. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. 4,601,583 to Amorese teaches blade agitator assemblies whose surfaces are glass coated and the hub and shaft cores are comprised of metal.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter D Griffin can be reached on (571)272-1447.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GREGORY Y HUAN/Examiner, Art Unit 1774                            


/ANSHU BHATIA/Primary Examiner, Art Unit 1774